Exhibit 99.1 UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE In re: Chapter 11 AMBASSADORS INTERNATIONAL, INC., et al.,1 Case No. 11-11002 (KG) Debtors. Jointly Administered MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month. Submit copy of report to any official committee appointed in the case. REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Affidavit/Supplement Attached Schedule of Cash Receipts and Disbursements MOR-1 X Bank Reconciliation (or copies of debtor’s bank reconciliations) MOR-1a X Schedule of Professional Fees Paid MOR-1b X Copies of bank statements X Cash disbursements journals X Statement of Operations MOR-2 X Balance Sheet MOR-3 X Status of Postpetition Taxes MOR-4 X Copies of IRS Form 6123 or payment receipt X Copies of tax returns filed during reporting period X Summary of Unpaid Postpetition Debts MOR-4 X Accounts Receivable Reconciliation and Aging MOR-5 X Debtor Questionnaire MOR-5 X I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Eugene I. Davis February 21, 2012 Signature of Authorized Individual* Date Eugene I. Davis President Printed Name of Authorized Individual Title of Authorized Individual 1 The Debtors in these chapter 11 cases, along with each Debtor’s individual case number and the last four digits of each Debtor’s federal tax identification number, are: Ambassadors International, Inc. (Case No. 11-11002 (KG)), (8605); Ambassadors Cruise Group, LLC (Case No. 11-11003 (KG)), (2448); Ambassadors, LLC (Case No. 11-11004 (KG)), (0860); EN Boat LLC (Case No. 11-11006 (KG)), (8982); AQ Boat, LLC (Case No. 11-11009 (KG)), (5018); MQ Boat, LLC (Case No. 11-11008 (KG)), (5095); DQ Boat, LLC (Case No. 11-11010 (KG)), (5064); QW Boat Company LLC (Case No. 11-11005 (KG)), (0658); Contessa Boat, LLC (Case No. 11-11007 (KG)), (9452); CQ Boat, LLC (Case No. 11-11011 (KG)), (9511); and American West Steamboat Company LLC (Case No. 11-11012 (KG)), (0656).The chapter 11 case of Ambassadors International Cruise Group (USA), LLC (7304) (Case No. 11-11013) was dismissed on May 19, 2011.The mailing address for each Debtor is c/o Stroock & Stroock & Lavan LLP, Attn: Michael Magzamen, 180 Maiden Lane, New York, NY 10038. * Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: December 2011 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS2 Amounts reported should be per the debtor’s books, not the bank statement.The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed.The amounts reported in the “CURRENT MONTH - ACTUAL” column must equal the sum of the four bank account columns.The amounts reported in the “PROJECTED” columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1) .Attach copies of the bank statements and the cash disbursements journal.The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page.A bank reconciliation must be attached for each account.[SeeMOR-1 (CON’T)] CURRENT MONTH (ACTUAL) Ambassadors International, Inc. CASH BEGINNING OF MONTH RECEIPTS CASH SALES CREDIT CARD RECEIPTS ACCOUNTS RECEIVABLE INSURANCE PROCEEDS SALE OF ASSETS DEPOSITS TRANSFERS (FROM DIP ACCOUNTS) TOTAL RECEIPTS DISBURSEMENTS INSURANCE PAYMENTS TO OTHER VENDORS OTHER TRANSFERS (TO DIP ACCTS) PROFESSIONALS FEES U.S. TRUSTEE QUARTERLY FEES COURT COSTS TOTAL DISBURSEMENTS NET CASH FLOW (RECEIPTS LESS DISBURSEMENTS) CASH - END OF MONTH THE FOLLOWING SECTION MUST BE COMPLETED DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN) Ambassadors International, Inc. TOTAL DISBURSEMENTS LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts) TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES 2 The following Debtors had no receipts or disbursements in August 2011: Ambassadors Cruise Group, LLC; Ambassadors, LLC; AQ Boat, LLC; MQ Boat, LLC; DQ Boat, LLC, QW Boat Company LLC, EN Boat LLC, CQ Boat, LLC, Contessa Boat, LLC and America West Steamboat Company LLC. In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: December 2011 DEBTORS’ BANK RECONCILIATION CERTIFICATION To the best of my knowledge and belief, the Debtors have reconciled all bank statements for the reporting period covered by this operating report.The figures included in this report are the resulting book balances. February 21, 2012 /s/ Eugene I. Davis Date Signature of Responsible Party Eugene I. Davis, President In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: December 2011 SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID None. In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: December 2011 STATEMENT OF OPERATIONS (Income Statement) The Debtors have no operations and recognized no revenue during December 2011. In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: December 2011 BALANCE SHEET The Balance Sheet is to be completed on an accrual basis only.Pre-petition liabilities must be classified separately from postpetition obligations. Period: December 2011 Ambassadors International, Inc. Majestic3 Discontinued Operations CONSOLIDATED ASSETS Current Assets: Cash & Cash Equivalents - - Restricted Cash - Accounts Receivable - Prepaid Exp & Other Current Assets - Inventory - TOTAL ASSETS - - LIABILITIES & STOCKHOLDERS’ EQUITY Current Liabilities: - Accounts Payable (Prepetition) - Accounts Payable (Postpetition) - Accrued Professional Fees & Expenses - - Intercompany Payable ) - Corporate Concentration Cash ) ) - Notes Payable – MARAD - - Notes Payable - - TOTAL LIABILITIES ) ) - Stockholders’ Equity: - Common Stock - - Additional Paid In Capital - Other Equity ) ) Retained Earnings (Accumulated Deficit) Current Period Earnings (Losses) - Total Stockholders’ Equity ) ) TOTAL LIAB. & STOCKHOLDERS’ EQUITY - - 3 This column includes EN Boat LLC, AQ Boat, LLC, MQ Boat, LLC, DQ Boat, LLC, QW Boat Company LLC, Contessa Boat, LLC, CQ Boat, LLC and American West Steamboat Company LLC, which are non-operational. In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: December 2011 DEBTORS’ TAX CERTIFICATION To the best of my knowledge and belief, Debtors have made all required income tax payments on a timely basis, except for pre-petition liabilities not authorized for payment by the Bankruptcy Court.(The amount of income tax, if any, payable with respect to post-petition operations and transactions has not yet been determined.) February 21, 2012 /s/ Eugene I. Davis Date Signature of Responsible Party Eugene I. Davis, President In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: December 2011 SUMMARY OF UNPAID POSTPETITION DEBTS The Debtors are currently evaluating their unpaid postpetition debts. In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: December 2011 ACCOUNTS RECEIVABLE RECONCILIATION AND AGING Accounts Receivable Reconciliation AMOUNT Total Accounts Receivable at the beginning of the reporting period N/A + Amounts billed during the period N/A - Amounts collected during the period N/A Total Accounts Receivable at the end of the reporting period N/A N/A Accounts Receivable Aging 0 - 30 days old N/A 31 - 60 days old N/A 61 - 90 days old N/A 91+ days old N/A Total Accounts Receivable N/A Amount considered uncollectible (Bad Debt) N/A Accounts Receivable (Net) N/A DEBTOR QUESTIONNAIRE Must be completed each month Yes No 1. Have any assets been sold or transferred outside the normal course of business this reporting period? X 2. Have any funds been disbursed from any account other than a debtor in possession account this reporting period?If yes, provide an explanation below. X 3. Have all postpetition tax returns been timely filed?If no, provide an explanation below. (The Debtors have not yet filed their 2010 federal income tax return.) X 4. Are workers compensation, general liability and other necessary insurance coverages in effect?If no, provide an explanation below. X 5. Has any bank account been opened during the reporting period?If yes, provide documentation identifying the opened account(s).If an investment account has been opened provide the required documentation pursuant to the Delaware Local Rule 4001-3. X
